Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1 has been amended; Claims 3-4 are withdrawn as no-elected claims; claims 5-6 are added as new claims, and claims 1-2 and 5-6 remain for examination, wherein claims 1 and 5 are independent claims.

Previous Rejections/Objections
Previous objections of claim 1 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/27/2021.
Previous rejections of claim 1 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 1/27/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takemura (US 6,095,692, thereafter US’692) in view of Kenji Aihara et al (JP H0953169 A, with on-line English translation, thereafter JP’169).
US’692 in view of JP’169 is applied to the instant claims 1-2 for the same reason as stated in the previous office action dated 10/28/2020.
Regarding the amendments in the instant claim 1, the limitations identify the equivalent diameter of the sliding member in different situations. US’692 specify a rolling bearing comprising an inner ring, an outer ring and rolling elements as constituting members, wherein at least one of the members is formed by a steel material for bearing and has been subjected to carburizing or carbonitriding (Abstract, examples, and claims of US’692), which reads on the inner ring and outer ring sliding members as recited in the instant claim 1. It is noted that the thickness of grain boundary oxide layer is directly related to the alloy compositions and carburization conditions (Examples in tables 2-4, par.[0009], [0015],[0069]-[0070], and [0093] of the instant specification). US’692 teaches the same carburizing treatment with carburizing temperature range 880-960oC, hardening at temperature range 840-960oC, and tempering at 160-450oC oC, quenching from temperature 820-900oC, and tempering (cl.4 and table 3 of the instant specification). Since US’692 in view of JP’169 teaches the similar alloy composition ranges manufactured by the similar carburization conditions for the same sliding member application, the claimed thickness of grain boundary oxide layer in the instant claim 1 would be highly expected for the sliding member would be highly expected for the slide member of US’692 in view of JP’169. MEPE 2112 01 and 2145 II.
Regarding claims 5-6, US’692 teaches a rolling bearing comprising an inner ring, an outer ring and rolling elements as constituting members, wherein at least one of the members is formed by a steel material for bearing and has been subjected to carburizing or carbonitriding (Abstract, examples, and claims of US’692), which reads on “the rolling sliding member including a rolling slide surface that is in contact with a counterpart member in a relative manner” as recited in the instant claim 5 and “a carburized surface layer or a carbonitrided layer” as recited in the instant claim 6. US’692 teaches the finished product of the member formed by the alloy steel material has a surface hardness of HV 700 or more (cl.8 of US’692) and a retained austenite content of 30 to 45 vol % (cl.5 of US’692), 

Element
From instant Claim 5 (in mass.%)
US’692 (in mass%)
overlapping range
(in mass%)
C
0.30-0.45
0.15-0.45
0.30-0.45
Si
0.15-0.45
0.1-1.2
0.15-0.45
Mn
0.40-1.50
0.2-1.5
0.40-1.50
Cr
0.60-2.00
0.2-1.6
0.60-1.6
Mo
0.10-0.35
0.1-1.5
0.10-0.35
V
0.20-0.40
0.01-0.3 (JP’169)
0.3-0.4
Al
0.005-0.100
0.01-0.1 (JP’169)
0.01-0.1
Fe
Balance + impurities
balance and impurities
balance and impurities
HV
700-800
700 or more (cl.8)
700-800
Retained austenite
25-50 Vol%
30-45vol%
30-45vol%

 
Still regarding claim 5, US’692 specify a rolling bearing comprising an inner ring, an outer ring and rolling elements as constituting members, wherein at least one of the members is formed by a steel material for bearing and has been subjected to carburizing or carbonitriding (Abstract, examples, and claims of oC, hardening at temperature range 840-960oC, and tempering at 160-450oC (Fig.1(b), Col.3, lns.56-61, and Col.7, ln.63 to Col.8, ln.61 of US’692), which overlapping the carburization conditions under temperature 900-980oC, quenching from temperature 820-900oC, and tempering (cl.4 and table 3 of the instant specification). Since US’692 in view of JP’169 teaches the similar alloy composition ranges manufactured by the similar carburization conditions for the same sliding member application, the claimed 14 m or less thickness of grain boundary oxide layer in the instant claim 5 would be highly expected for the sliding member would be highly expected for the slide member of US’692 in view of JP’169. MEPE 2112 01 and 2145 II.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-2 and 5-6 have been considered but they are not persuasive. Regarding the applicant’s arguments related to 
The Applicant’s arguments have been summarized as following:
1, Takemura (US’692) does not specify the amount of V and A in the alloy. Kenji Aihara et al (JP’169) fails to disclose the claimed sliding members. 
2, the example 43 in Kenji Aihara et al (JP’169) has hardness outside the claimed hardness range and the structure of Kenji Aihara et al (JP’169) is totally different from the structure of the instant invention. 
In response:
Regarding the argument 1, Firstly, as discussed in the rejection above and referring to the previous office action dated 10/28/2020, Takemura (US’692) in view of Kenji Aihara et al (JP’169) disclose sliding member with alloy composition fully overlapping the claimed alloy composition ranges. SEE MPEP 2144.05 I; Secondly, it is noted that Kenji Aihara et al (JP’169) teaches a rotational force transmitting shaft coupling used for transmitting power from a driving axle of a vehicle to a driven axle (Abstract and par.[0002] of JP’169), which is also a sliding member.
Regarding the argument 2, Kenji Aihara et al (JP’169) teaches steel alloy with composition ranges (Abstract, claims, and par.[0017]-[0029] of JP’169) overlap all of the major alloy composition ranges as recited in the instant claims 1 and 5. The invention of Kenji Aihara et al (JP’169) ought to be taken as a whole, and should not in any way be limited to the examples provided in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said parameter within the disclosed range. In the 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734